 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MIGUEL GOMEZ-CERVANTES,

 9                              Petitioner,                CASE NO. C19-944-RSM-BAT

10           v.                                            ORDER GRANTING SECOND
                                                           STIPULATED MOTION FOR
11   UNITED STATES DEPARTMENT OF                           EXTENSION OF TIME
     HOMELAND SECURITY, et al.,
12
                                Respondents.
13

14          The parties’ stipulated motion for extension of time, Dkt.7, is GRANTED. Respondents

15   shall file their habeas return on or before August 23, 2019.

16          DATED this 8th day of August, 2019.

17

18                                                                  A
                                                          BRIAN A. TSUCHIDA
19                                                        Chief United States Magistrate Judge

20

21

22

23



     ORDER GRANTING SECOND STIPULATED
     MOTION FOR EXTENSION OF TIME - 1
